DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/15/2021, 04/27/2021.The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Acknowledgement is made of applicants claim for foreign priority under 35 U.S.C. 119(a)-(d) and (f). The certified copy has been filed in parent application JP2016-132629 filed on 07/04/2016. 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7-11, 13-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable by Mochizuki(JP2009050970) in view of Mizushina(JP2012038339) and Zheng(CN102289556).
Regarding claim 1, Mochizuki teaches A first robot comprising a processor configured to :acquire sensing data related to a first  monitoring target([0018] disclosing abnormality detection unit (acquiring unit) that includes detection sensors to detect changes in the robot itself(first monitoring target)); 
Determine the first monitoring target is in a first abnormal state based on the sensing data([0027] disclosing control unit determining when a state is abnormal based on images by a camera “sensed data”).
Based on the determination the first monitoring target is in the first abnormal state, transmission of a first  alert mode transition request signal is transmitted to a second robot([0043] disclosing the control unit controlling communication and transmitting a signal request to another robot 1 upon determining that there is abnormality in robot 1a(monitoring target),
Control reception of a second alert mode transition request signal related to a second monitoring target([0014] disclosing that all the plurality of robots are robot 1 which is understood that robot 1a and robot 1b are both rescue robot, thus it is interpreted that when robot 1b transmits a second abnormality signal(alert mode transmission request signal) relating to an abnormality in itself(second monitoring target), Robot 1a will become a rescue robot which is interpreted as transitioning to alert mode);
and transition to an alert mode based on the received second alert mode transition request signal([0014] disclosing that all the plurality of robots are robot 1 which is understood that robot 1a and robot 1b are both rescue robot, thus it is interpreted that when robot 1b transmits a second abnormality signal(alert mode transmission request signal) relating to an abnormality in itself(second monitoring target), Robot 1a will become a rescue robot which is interpreted as transitioning to alert mode).
Execute a specific process in the alert mode([0021] disclosing a speaker outputting voice as an alert mode).

Zheng teaches a distance between the first robot and the first monitoring area is greater than a specific value(page 1, summary disclosing when the distance between the user and the robot is greater than a preset distance “threshold” to issue an alert).
Mochuziki and Zheng are analogous art because they are in the same field of endeavor, helper robot. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Mochuziki to incorporate the teaching of Zheng of a distance between the first robot and the first monitoring area is greater than a specific value in order to send an alert if the person is not within a monitoring range.
Mizushina teaches wherein in the first abnormal state the first monitoring target is absent within a monitoring range of the first robot([0041] disclosing if the person is not detected for too long for example sleeping too long or staying in the bathroom for too long, this is considered abnormal behavior. This can be interpreted to mean if the target is not present within monitoring range when in the bathroom).
	Mochizuki and Mizushina are analogous art because they are in the same field of endeavor, robot monitoring target. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Mochizuki to incorporate the teaching of Mizushina of a state in which the first monitoring target is not present within a monitoring range of the robot as the abnormal state in order to issue an emergency notice to a relative to check on the monitored target when they are not detected for a long time.

Regarding claim 3, Mochizuki as modified by Mizushina and Zheng teaches The first robot according to claim 1, wherein the received second alert mode transition request signal includes identification information that indicates the second monitoring target, the second monitoring target is absent within a monitorable range of the second robot (Mochizuki[0022] disclosing the abnormal transition signal to include abnormal state information and position information which is interpreted as identification information, it is understood that the first and second signal include the same information, Zheng ([0041] disclosing if the person is not detected for too long for example sleeping too long or staying in the bathroom for too long, this is considered abnormal behavior. This can be interpreted to mean if the target is not present within monitoring range when in the bathroom), and
The processor, in the alert mode, is further configured to search for the second monitoring target indicated by the identification information(Mochizuki[0048] disclosing the control unit of the rescue robot extracts the position information from the signal (first or second) and starts walking towards the robot in the abnormal state, this is interpreted as searches for the second monitoring target indicated by identification information from the signal received) .
Regarding claim 7, Mochuziki as modified by Mizushina and Zheng teaches The first robot according to claim 1, wherein the processor is further configured to determine a second abnormal state of the first monitoring target present within a monitorable range of the first robot(Mochuziki [0047] disclosing the control unit of robot 1b determining that robot 1a(monitoring target) is in abnormal state while passing by the vicinity which is understood to mean within a monitorable range. The second abnormal state could be any of low battery or broken wheels [0020]).

Determine the abnormal state of the first monitoring target based on sensing data; wherein, if it is determined that the first monitoring target is in the abnormal state on the basis of the sensing data(Mochuziki [0047] disclosing the control unit of robot 1b determining that robot 1a(monitoring target) is in abnormal state while passing by the vicinity which is understood to mean within a monitorable range);
transitions to the alert mode based on the second abnormal state of the first monitoring target (Mochuziki [0076] disclosing the robot that received the alert signal and is in rescue mode “transitions to alert mode”);
and controls output of a first notification indicating the second abnormal state of the first monitoring target(Mochuziki [0082] disclosing the monitor “notifying unit” outputs notification of the abnormal state [0027] disclosing the monitor displays the abnormal state of the robot).

	Regarding claim 9, Mochuziki as modified by Mizushina and Zheng teaches The first robot according to claim 8, wherein the received second alert mode transition request signal includes specific information, the processor is further configured to control output of a second notification to the first monitoring target and the second notification includes specific information (Mochuziki [0076] disclosing the robot that received the alert signal and is in rescue mode “alert mode” uses the notification unit to notify another person “first monitorable target” of the abnormal state of an injured person) .

 Mochuziki as modified by Mizushina and Zheng teaches the first robot according to claim 9, wherein the processor, in the alert mode, is further configured to search for the second robot that is a transmission source of the second alert mode transition request signal(Mochuziki [0048] disclosing the control unit of the rescue robot extracts the position information from the signal (first or second) and starts walking towards the robot in the abnormal state, this is interpreted as searches for the second monitoring target indicated by identification information from the signal received).

Regarding claim 11, Mochizuki as modified by Mizoshina and Zheng teaches The first robot according to claim 1. Mochizuki as modified by Mizoshina and Zheng does not yet teach wherein the processor is further configured to identify a specific monitoring target associated with the first monitoring target based on the sensing data, transitions to a group monitoring mode based on identification of the specific monitoring target and monitor in the group monitoring mode the specific monitoring target and the first monitoring target.
Mizushina teaches wherein, wherein the processor is further configured to identify a specific monitoring target associated with the first monitoring target based on the sensing data, transitions to a group monitoring mode based on identification of the specific monitoring target and monitor in the group monitoring mode the specific monitoring target and the first monitoring target ([0047] disclosing monitoring more than one authorized person “specific monitoring target” who are authorized by the sensors like camera, this is understood to be group monitoring mode).
Mochizuki as modified by Mizushina and Zheng and Mizushina are analogous art because they are in the same field of endeavor, robot monitoring target. It would have been in order to share the monitoring by more than one person.
Regarding claim 13, Mochizuki as modified by Mizushina and Zheng teaches The first robot according to claim 1 wherein the processor is further configured to recognize a specific state of the first monitoring target based on the sensing data; transition to the alert mode based on the recognized specific state of the first monitoring target(Mochizuki [0043] disclosing the control unit controlling communication and transmitting a signal request “alert mode” to another robot 1 upon determining that there is abnormality in robot 1a(monitoring target). [0020] disclosing the specific state can be abnormality in wheels or low battery).

Regarding Claim 14 Mochuziki as modified by Mizushina and Zheng teaches the first robot according to claim 1. Mochuziki as modified by Mizushina and Zheng and Lin does not yet teach wherein the processor is further configured to recognize an emotion of the first monitoring target; and transition to the alert mode based on the recognized emotion of the first monitoring target.     
Mizushina teaches wherein the processor is further configured to recognize an emotion of the first monitoring target; and transition to the alert mode based on the recognized emotion of [0042] disclosing recognizing a scream of the monitored person “first monitoring target” and issuing an emergency notification “transition to alert mode”).
Mochizuki as modified by Mizushina and Zheng and Mizushina are analogous art because they are in the same field of endeavor, robot monitoring target. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Mochizuki as modified by Mizushina and Zheng to incorporate the teaching of Mizushina of wherein the processor is further configured to recognize an emotion of the first monitoring target; and transition to the alert mode based on the recognized emotion of the first monitoring target in order to notify a relative or an emergency line of an abnormal state of the monitored target.

Regarding Claim 15 Mochuziki as modified by Mizushina and Zheng teaches the first robot according to claim 13. Mochuziki as modified by Mizushina and Zheng and Lin does not yet teach wherein the processor is further configured to recognize the specific state of the first monitoring target as a sleep state; and transition to the alert mode based on the sleep state of the first monitoring target.
Mizushina teaches wherein the processor is further configured to recognize the specific state of the first monitoring target as a sleep state; and transition to the alert mode based on the sleep state of the first monitoring target ([0041] disclosing if the person is not detected for too long for example sleeping too long, a warning is emitted).
Mochizuki as modified by Mizushina and Zheng and Mizushina are analogous art because they are in the same field of endeavor, robot monitoring target. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to in order to notify a relative or an emergency line of an abnormal state of the monitored target.

Regarding claim 16, Mochuziki as modified by Mizushina and Zheng teaches The first robot according to claim 1, wherein the second alert mode transition request signal includes position information of the second robot and information indicating an abnormal state of the second monitoring target and the second robot is a transmission source of the second alert mode transition request signal(Mochuziki [0048] disclosing the control unit of the rescue robot extracts the position information from the signal (first or second) and starts walking towards the robot in the abnormal state, this is interpreted as including the position information and the abnormal state of a second monitoring target indicated by identification information from the signal received).

Regarding claim 17, Mochuziki as modified by Mizushina and Zheng teaches The firstrobot according to claim 1, further comprising a drive unit configured to move in a real space, Wherein the processor is further configured to control the drive unit based on a condition that the first monitoring target is included within a monitorable range of the first robot(Mochuziki [0041] disclosing the control unit controlling the drive unit when during normal motion which is understood to mean also during rescue missions. [0048] disclosing the robot walking towards the robot in the abnormal state which is understood to mean in a monitorable range and it is understood to be driven by the drive unit).

Regarding claim 19, Mochizuki teaches an information processing apparatus comprising: a memory([0020] disclosing a storage device “memory”); 
A processor([0020] disclosing CPU); 
Control reception of position information of a first robot and first sensing data acquired by the first robot([0023] disclosing position information of the robot. [0018] disclosing detecting changes in the robot itself thus the sensing data are acquired by the robot which includes the position information of the sensed data “position of the robot itself”); 
The first sensing data related to a first monitoring target monitored by the first robot([0018] disclosing abnormality detection unit (acquiring unit) that includes detection sensors to detect changes in the robot itself(first monitoring target); 
The memory is configured to store the position information of the first robot([0020] disclosing a storage device. [0048] disclosing that the robot 1b “second robot” extracts the position information from the alert signal of robot 1a “first robot”, this is interpreted as storing it in the storage unit while walking to the other robot. It is also interpreted that robot 1a saves its position in memory and shares it with other robots 1);;
Determine the first monitoring target is in a first abnormal state based on the sensing data([0027] disclosing control unit determining when a state is abnormal based on images by a camera “sensed data”).
[0069]-[0070] disclosing the robot 1a that determined that itslelf(monitoring target) is in abnormal state, transmitting an alert sound (alert mode transition signal) to a nearby robot 1b. [0048] disclosing that the robot 1b starts walking towards the abnormal state robot after receiving the alert message and extracting position information from it, this can be interpreted to mean that it knows its location and saving the abnormal robot position information in the storage device);
Control transmission of a first mode transition request signal to a second robot([0043] disclosing the control unit controlling communication and transmitting a signal request to another robot 1 upon determining that there is abnormality in robot 1a(monitoring target)),
Determine a second monitoring target of the second robot is a second abnormal sate based on second sensing data of the second robot([0014] disclosing that all the plurality of robots are robot 1 which is understood that robot 1a and robot 1b are both rescue robot, thus it is interpreted that when robot 1b transmits a second abnormality signal(alert mode transmission request signal) relating to an abnormality in itself(second monitoring target), Robot 1a will become a rescue robot which is interpreted as transitioning to alert mode);
Specify the first robot with reference to the memory on the determination the second monitoring target of the second robot is in the second abnormal state([0014] disclosing that all the plurality of robots are robot 1 which is understood that robot 1a and robot 1b are both rescue robot, thus it is interpreted that when robot 1b transmits a second abnormality signal(alert mode transmission request signal) relating to an abnormality in itself(second monitoring target), Robot 1a will become a rescue robot which is interpreted as transitioning to alert mode);
[0014] disclosing that all the plurality of robots are robot 1 which is understood that robot 1a and robot 1b are both rescue robot, thus it is interpreted that when robot 1b transmits a second abnormality signal(alert mode transmission request signal) relating to an abnormality in itself(second monitoring target), Robot 1a will become a rescue robot which is interpreted as transitioning to alert mode).
Mochuziki does not teach a distance between the first robot and the first monitoring area is greater than a specific value and wherein in the first abnormal state, and wherein in the first abnormal state the first monitoring target is absent within a monitoring range of the first robot.
Zheng teaches a distance between the first robot and the first monitoring area is greater than a specific value(in the summary disclosing when the distance between the user and the robot is greater than a preset distance “threshold” to issue an alert).
Mochuziki and Zheng are analogous art because they are in the same field of endeavor, helper robot. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Mochuziki to incorporate the teaching of Zheng of a distance between the first robot and the first monitoring area is greater than a specific value in order to send an alert if the person is not within a monitoring range.
Mizushina teaches wherein in the first abnormal state the first monitoring target is absent within a monitoring range of the first robot([0041] disclosing if the person is not detected for too long for example sleeping too long or staying in the bathroom for too long, this is considered abnormal behavior. This can be interpreted to mean if the target is not present within monitoring range when in the bathroom).
in order to issue an emergency notice to a relative to check on the monitored target when they are not detected for a long time.

Claim 20 is rejected for similar reasons as claim 19, see above rejection. Muchizuki also teaches a recording medium with a program([0020]).

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable by Mochizuki(JP2009050970) in view of Mizushina(JP2012038339) and Zheng Ni(CN103869824).

Regarding claim 4, Mochizuki as modified by Mizushina and Zheng teaches The first robot according to claim 3. Mochizuki as modified by Mizushina and Zheng does not teach wherein the processor is further configured to control transmission of information to the second 
Ni teaches wherein the processor is further configured to control transmission of information to the second robot, the information indicates that the search for the second monitoring target is successful, and the second robot is a transmission source of the second alert mode request signal ([0011] disclosing when a robot finds the target it broadcasts the information of the search success to other robots).
Mochizuki as modified by Mizushina and Zheng and Ni are analogous art because they are in the same field of endeavor, robot monitoring target. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Mochizuki as modified by Mizushina and Zheng to incorporate the teaching of Ni of wherein wherein the processor is further configured to control transmission of information to the second robot, the information indicates that the search for the second monitoring target is successful, and the second robot is a transmission source of the second alert mode request signal in order for the other robots to assist the robot in the rescue if needed and avoid unnecessary searching after target is found.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable by Mochizuki(JP2009050970) in view of Mizushina(JP2012038339) and Zheng and Lin(US20090015404).

Regarding claim 5, Mochizuki as modified by Mizushina and Zheng teaches the first robot according to claim 3 in a case in which the second monitoring target is absent after being Mizushina [0041] disclosing if the person is not detected for too long for example sleeping too long or staying in the bathroom for too long, this is considered abnormal behavior. This can be interpreted to mean if the target is not present within monitorable range when in the bathroom after being present within the monitorable range).
. Mochizuki as modified by Mizushina and Zheng does not teach Mochizuki as modified by Mizushina and Zheng does not teach the processor is further configured to control transmission of the received second alert mode transition request signal to a third robot.
Lin teaches the processor is further configured to control transmission of the received second alert mode transition request signal to a third robot([0022]-[0023] disclosing robot 1 after receiving a broadcast message “second alert mode transition request signal” broadcasts the message to other robots R2 and R3, i.e. transmits it to a third robot) .
Mochizuki as modified by Mizushina and Zheng and Lin are analogous art because they are in the same field of endeavor, robot monitoring target. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Mochizuki as modified by Mizushina and Zheng to incorporate the teaching of Lin of the processor is further configured to control transmission of the received second alert mode transition request signal to a third robot in order for the robots to cooperate in completing a task.

Regarding claim 6, Mochizuki as modified by Mizushina and Zheng teaches The first robot according to claim 1.

Lin teaches wherein the processor is further configured to end the alert mode based on a successful search of the second monitoring target by the second robot and the second robot is a transmission source of the second alert mode transition request signal([0027] disclosing R2 successfully completed the search and execution of event A and thus at step S211 the broadcast is ended, this is interpreted as ending the alert mode when the search for the second target is successful).
Mochizuki as modified by Mizushina and Zheng and Lin are analogous art because they are in the same field of endeavor, robot monitoring target. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Mochizuki as modified by Mizushina and Zheng to incorporate the teaching of Lin of wherein the control unit ends the alert mode if it is recognized that another robot of a transmission source of the alert mode transition request signal succeeds in searching for the second monitoring target in order for the robots to resume their original tasks.

Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable by Mochizuki(JP2009050970) in view of Mizushina, Zheng and Takakimi(JP2002254374).
Regarding claim 18, Mochizuki as modified by Mizushina and Zheng teaches The first  robot according to claim 17, wherein a third robot transitions to a group monitoring mode in which the first monitoring target is monitored.       
[0047] disclosing monitoring more than one authorized person “specific monitoring target” who are authorized by the sensors like camera, this is understood to be group monitoring mode).
Takakimi teaches the processor is further configured to release the condition based on the transition of the third robot to the group monitoring mode ([0027] disclosing multiple robots monitoring target areas wherein each robot monitors a different target area so that the positions may not overlap. This is interpreted as each robot monitors a different target if another robot is monitoring a specific target).
Mochizuki as modified by Mizushina and Zheng and Takakimi are analogous art because they are in the same field of endeavor, robot monitoring target. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Mochizuki as modified by Mizushina and Zheng to incorporate the teaching of Takakimi of the processor is further configured to release the condition based on the transition of the third robot to the group monitoring mode in order to not monitor the same target.

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim 21 is allowed for disclosing a first robot comprising:
A processor configured to: acquire sensing data related to a first monitoring target;
Determine the first monitoring target is in an abnormal state based on the sensing data;
Control, based on the determination the first monitoring target is in the abnormal state, transmission of a first alert mode transition request signal to a second robot;
Control reception of a second alert mode transition request signal related to a second monitoring target;
Recognize the first monitoring target is in a sleep state based on the sensing data;
Transition to an alert mode based on the received second alert mode transition request signal and the recognition the first monitoring target is in the sleep state; and 
Execute a specific process in the alert mode.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure. The prior art cited in PTO-892 and not mentioned above disclose related devices and methods.
US20070192910 discloses assistive interactive robot.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD O EL SAYAH whose telephone number is (571)270-7734.  The examiner can normally be reached on M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMAD O EL SAYAH/Examiner, Art Unit 3664B 

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664